Citation Nr: 1140871	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-32 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a left rotator cuff tear, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for right shoulder strain, to include as secondary to service-connected disabilities.

4.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran testified before a VA Decision Review Officer (DRO) in August 2008 and before the undersigned Veterans Law Judge in August 2011, both hearings conducted at the RO.  Transcripts of these hearings are of record.

The issues of entitlement to service connection for a lumbar spine disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record indicates the Veteran suffers from a left rotator cuff tear that is aggravated beyond its normal progression by service-connected disabilities, to include bilateral knee and hip disabilities.

2.  The competent evidence of record indicates the Veteran suffers from right shoulder strain that is proximately due to service-connected disabilities, to include bilateral knee and hip disabilities.


CONCLUSIONS OF LAW

1.  A left rotator cuff tear is aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110 , 5107(b) (West 2002); 38 C.F.R. § 3.310 (2011).

2.  Right shoulder strain is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110 , 5107(b) (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C. § 7104 , Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 (2011).

The Veteran contends that he suffers from bilateral shoulder disabilities that are proximately due to, or in the alternative have been aggravated beyond normal progression by, his service-connected bilateral knee and hip disabilities.  Initially, the Board observes the Veteran has not asserted, nor does the record indicate, that the Veteran's current shoulder disorders are directly related to his active service.  As such, the Board will not discuss direct service connection in the instant case.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

As discussed above, the Veteran contends that he currently suffers from bilateral shoulder disabilities that are related to his service-connected bilateral knee and hip disabilities.  Specifically, the Veteran asserts his knee disabilities cause him to frequently fall and, in one such fall, he injured his left shoulder.  Further, the Veteran asserts that the use of Canadian crutches is required because of his bilateral knee disabilities, and the pressure these crutches exert on his shoulders, have caused, or aggravate, his current bilateral shoulder disorders.  

Initially, the Board observes the Veteran has been awarded service connection for removal of the semilunar cartilage of the left knee; instability of the left knee; cruciate laxity with chondromalacia of the right knee; and bilateral hip arthritis.  In conjunction with the Veteran's claim, he was provided a VA general medical examination in March 2008.  Following a review of the claims file and physical examination of the Veteran, the VA examiner noted a diagnosis of an unrepaired left rotator cuff tear.  The VA examiner found that, while the Veteran's use of crutches is not the cause of the rotator cuff tear, it likely contributes to some of the pain in the left shoulder.  Furthermore, the VA examiner also rendered a diagnosis of right shoulder strain, the discomfort of which likely results from the use of his crutches.

In reviewing the evidence of record, the Board notes there is no competent medical opinion directly linking the Veteran's left shoulder disability to any service-connected disability.  However, the March 2008 VA examiner indicated that the use of crutches for the Veteran's service-connected bilateral knee disabilities likely contributes to the Veteran's left shoulder pain.  Thus, granting the Veteran the benefit of the doubt, the Board finds that that the Veteran's left rotator cuff tear is, at least in some part, aggravated by the use of crutches required due to service-connected bilateral knee disabilities.  In addition, it is clear from the VA examination report that the use of crutches has resulted in the Veteran's right shoulder disability. 

In light of such evidence, the Board concludes that service connection is warranted for aggravation of a left rotator cuff tear, and for causation of right shoulder strain by a service-connected disability.  38 C.F.R. § 3.310 ; Allen, 7 Vet. App. at 439.

ORDER

Service connection for a left rotator cuff tear is granted.

Service connection for right shoulder strain is granted.


REMAND

With respect to the Veteran's lumbar spine disability, he testified at the August 2011 Board hearing that he initially injured his back during active service lifting heavy truck parts and tires.  He further asserted that he received treatment for his back in service.  He also asserts that his current lumbar spine disability is proximately due to or aggravated by his service-connected bilateral knee disabilities.  He contends his knee disabilities require the use of Canadian crutches, which caused or aggravates his lumbar spine.

During the course of the instant appeal, the Veteran was provided a VA examination in March 2008, with an addendum opinion obtained in April 2008.  Following a physical examination of the Veteran and review of the claims file, the VA examiner opined in the April 2008 addendum that the Veteran's lumbar spine disability is not due to his bilateral knee disability and/or the continued use of crutches.  The VA examiner noted that there is no mechanical disadvantages to the use of crutches or the Veteran's claim that his knee problems would cause or enhance the degenerative process in the spine.  Finally, the VA examiner stated that there is not a common etiological concept that ties the degenerative process (in the form of arthritis) from one joint to the other. 

In reviewing the April 2008 VA medical opinion, the Board initially notes this opinion, or any other medical opinion of record, does not address the Veteran's assertion that his current lumbar spine disability was caused by an in-service injury.  Furthermore, although the VA examiner noted that the Veteran's bilateral knee disabilities do not cause or enhance his spine condition, a July 2008 VA treatment record notes the Veteran suffers from chronic low back pain due to skeletal issues.

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the April 2008 VA medical opinion does not address the Veteran's assertion of direct service connection, and also does not provide an adequate rationale for secondary service connection, the Veteran must be provided a new VA examination to determine whether his current lumbar spine disability is etiologically related to his active service or is secondary to service-connected disabilities.

With respect to the claim for TDIU, the Veteran contends that he is unable to secure or maintain gainful employment due to his service-connected disabilities.  The Veteran is currently service-connected for instability and removal of the semilunar cartilage of the left knee; cruciate laxity with chondromalacia of the right knee; and bilateral arthritis of the hips.  The combined rating for those disabilities is 70 percent.  Further, as discussed above, the Board has awarded service connection for a left rotator cuff tear and right shoulder strain.  Evaluations of those disabilities are still to be determined.  In reviewing the record, the Board notes there is no competent medical opinion addressing the Veteran's TDIU claim.  

VA may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  VA has a duty to obtain an examination and an opinion on what effect the service-connected disability has on the Veteran's ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1995).

As a final note, the Board observes the record indicates the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  See, e.g., August 2011 Board hearing transcript.  However, the SSA award decision and supporting documents are not part of the record.  In order to ensure that the appellant's claim is adjudicated on the basis of a complete evidentiary record, the SSA award letter and related evidence should therefore be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be requested and obtained.  All efforts to obtain such records must be documented and associated with the claims file.  VA must attempt to obtain records from a Federal department agency until it is reasonably certain that the records do not exist or that any further efforts to obtain the records would be futile.  38 U.S.C.A. § 5103A(b) ; 38 C.F.R. § 3.159(e)(1).

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the nature and etiology of any lumbar spine disorder.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should address the following:

(a) Is it at least as likely as not (i.e., probability of 50 percent) that any current lumbar spine disorder is etiologically related to the Veteran's active military service?  The examiner should specifically comment on the Veteran's assertion of an in-service back injury.

(b) If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent) that any current lumbar spine disorder is proximately due (caused by) to the Veteran's service-connected disabilities of the bilateral knees and hips, to include the use of Canadian crutches and altered gait?

(c) If the answer to (b) is no, is it at least as likely as not (i.e., probability of 50 percent) that any current lumbar spine disorder has been aggravated beyond its normal progression by the Veteran's service-connected disabilities of the bilateral knees and hips, to include the use of Canadian crutches and altered gait.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of lumbar spine disorder (i.e., a baseline) before the onset of the aggravation. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  The Veteran's claims file is to be reviewed by a VA examiner and an opinion is to be offered as to whether it is at least as likely as not that the Veteran is unable to follow substantially gainful employment due solely to his service-connected disabilities which are: instability and removal of the semilunar cartilage of the left knee; cruciate laxity with chondromalacia of the right knee; bilateral arthritis of the hips; left rotator cuff tear and right shoulder strain.  If it is determined that a physical examination of the Veteran is necessary in order to render this opinion, one is to be arranged. 

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims of service connection for a lumbar spine disorder and entitlement to TDIU based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


